office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-121238-10 index number the honorable mark r warner united_states senator west main street abingdon va attention ----------------- dear senator warner i am responding to your letter of date on behalf of your constituent ------------------------------ who wrote to you about the annual_limit on the deduction of capital losses ------------------suggested that the law allow seniors to deduct all their capital losses in the taxable_year that they sustained the losses and not to be subject_to the dollar_figure annual limitation the dollar_figure limitation_on_capital_losses greater than capital_gains on form_1040 schedule d reflects a statutory limitation that the congress set in in sec_1211 of the internal_revenue_code the code any change to this limitation requires congressional action the law limits only the amount deductible per year sec_1211 of the code it does not deny a deduction for capital losses in excess of dollar_figure an individual with a capital_loss greater than dollar_figure can deduct dollar_figure in the year of the loss and then deduct the excess up to the dollar_figure yearly limit in later years until he or she fully deducts the entire capital_loss in addition if in a future year a capital_gain occurs an individual can use the excess capital_loss_carryover to offset some or all of this capital_gain conex-121238-10 i hope this information is helpful if you have any questions please contact me or ---------------------at --------------------- sincerely christopher f kane chief branch office of associate chief_counsel income_tax accounting
